department of the treasury internal_revenue_service washington d c ’ f e ’ th e o tax_exempt_and_government_entities_division u ill nov legend taxpayer a ira x certificate g amount d bank b account f dear this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a age maintained an individual_retirement_arrangement ira x with bank b taxpayer a states that he was notified in date that a certificate of deposit certificate g issued by bank b would mature on date taxpayer a represents that he went to bank b on date and had a discussion with a bank b representative who was assisting him and decided not to renew certificate g at that time but to wait and see as a result of not renewing certificate g the funds from such amount d were then deposited into account f a savings account at bank b on that same day taxpayer a further states that he is a stroke survivor and has difficulty understanding and conversing about new matters and is hard of hearing and regularly receives assistance from friends with his financial matters taxpayer a represents that he subsequently discovered that amount d was not invested in an ira and notified bank b to correct the mistake taxpayer a further states that he did not intend to remove amount d from ira x and that he simply did not wish to reinvest amount d into another certificate of deposit at that time it is further represented that taxpayer a always believed that he was simply not renewing the specific cd within his ira and had no idea he had withdrawn the funds from ira x entirely taxpayer a further represents that amount d has not been used for any purpose other than the intended rollover and amount d continues to remain in his savings account account f since the date of deposit as he never intended to withdraw the funds from his ira x based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x and allow you to rollover amount d into an ira account because failure to waive such requirement would be against equity and good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that he intended to roll over amount d into another ira but he inadvertently placed amount d into a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount d will be considered as rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions regarding this letter please contact se t ep ra t xx at sincerely yours ‘frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
